Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                     Allowance

  A. 	The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art taught  by  Weldemariam( US 20200142965 A1), ARNDT(US-20210240497-A1) and BHATTARAI ( US-10476936-B1) do not teach on render obvious the limitations recited in claim 1, when taken in the context of the claims as a whole  new instances of JAX-RS classes to be created on the fly in Java EE with the appropriate scope and allowing the said service class to co-exist in multiple versions; v. providing a default version of API to consumers in both Java EE and Spring implementations, when a specific version id not requested by the API consumer; d) instantiating beans in Java EE and Spring, wherein in the installation further includes steps of: i. instantiating the beans in Java EE, when explicitly required to by code and injecting into another currently instantiated bean further creating injected beans; ii. instantiating the bean in Java EE, by the system upon CDI events; iii. activating a JAX-RS resource and a special interceptor instantiates a new instance of the required JAX-RS bean at the appropriate version in Java EE; iv. instantiating all beans in Spring on start unless Spring beans are annotated for lazy instantiation this is the normal Spring behavior; c) supporting existing Spring Boot applications, wherein the supporting further includes steps of: i. providing multiple Spring modules each responsible for a set of capabilities when the Spring boot app is 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
Chow, Dennis can be reached on ( 571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194